Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 7/22/2022 is acknowledged.
Claims 7-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu(2014/0342641) in view of CN1565824.
	Shimizu discloses polyurethane polishing pad compositions comprising 4,4’-methylene-bis(2-chloroaniline){MBCA/MOCA}, isocyanates inclusive of MDI and/or TDI as claimed[claim 4], polyols, including, particularly, poly(tetramethylene ether)glycol{PTMG/PTMEG}[claim 5], and additives including fillers and antistatic agents, wherein the compositions have free/unreacted NCO contents of 5-8% that meet the requirements of the claims [claim 6] {see abstract, paras [0022],[0037]-[0056] and Examples}.
	 Shimizu differs from applicants’ claims in that it does not particularly include the conductive additives defined by applicants’ claims. However, CN1565824 discloses these materials inclusion in polishing pads for the purpose of imparting conductive and anti-static effects {see pages 2, 3 and 6, as well as the entirety of the herein provided translation}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the additives of CN1565824 in the preparations of Shimizu                     for the purpose of imparting their anti-static and conductive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  As to the additive conductivity and associated Zeta potential identified by claims 2 and 3, respectively, in that these features are effects associated with employment of the additives provided for by CN1565824, it is held that these conductivity features would have necessarily followed from the use of these materials in the preparations formed through the combination of CN1565824 with Shimizu. 
	As to variations in amounts of reactant and additive materials not particularly specified by Shimizu taken in combination with CN1565824, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the reactant materials and/or additive materials provided for through the combination of Shimizu and CN1565824 for the purpose of providing acceptable polyurethane forming and conductive/anti-static additive effects in preparations formed in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	Further, regarding the blends of MDI and TDI isocyanate materials, it has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known
herbicides held prima facie obvious). {Not: MPEP 2144.06 [R-6]}. Accordingly, hereto it would have been obvious for one having ordinary skill in the art to have utilized blends of any isocyanate provided for by Shimizu, including blends of MDI and TDI, in forming the preparations of Shimizu, along with any combination of respective amounts, for the purpose of providing acceptable isocyanate contributing, polyurethane-forming reactive effects to preparations formed in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/668,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose polyurethane polishing pad preparations having material selections and amounts that differ in a manner which would have been obvious for purposes of achieving acceptably developed products with the expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/668,383 in view of CN1565824. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose polyurethane polishing pad preparations having material selections and amounts that differ in a manner which would have been obvious for purposes of achieving acceptably developed products with the expectation of success in the absence of a showing of new or unexpected results.  Further, the copending claims differ in that, though they recite for the selection conductive additives, they do not particularly recite the selection of the conductive additives claimed.  However, CN1565824 discloses these materials inclusion in polishing pads for the purpose of imparting conductive and anti-static effects {see pages 2, 3 and 6, as well as the entirety of the herein provided translation}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the additives of CN1565824 in the preparations of the claims of 16/668,383 for the purpose of imparting acceptable conductive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  As to the additive conductivity and associated Zeta potential identified by claims 2 and 3, respectively, in that these features are effects associated with employment of the additives provided for by CN1565824, it is held that these conductivity features would have necessarily followed from the use of these materials in the preparations formed through the combination of CN1565824 with 16/668,383. 
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN103862365 is cited for its disclosure of relevant polyurethane polishing pads in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/JOHN M COONEY/           Primary Examiner, Art Unit 1765